2019 IL App (3d) 180476

                                Opinion filed January 4, 2019
     _____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                       2019

     In re S.P.,                            )     Appeal from the Circuit Court
                                            )     of the 12th Judicial Circuit,
            a Minor                         )     Will County, Illinois.
                                            )

     (The People of the State of Illinois,  )

                                            )

            Petitioner-Appellee,	           )     Appeal No. 3-18-0476
                                            )     Circuit No. 14-JA-137
            v. 	                            )

                                            )

     Daemontae P.,                          )     Honorable

                                            )     Paula A. Gomora,
            Respondent-Appellant).          )     Judge, presiding.
     _____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justices Lytton and Wright concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                   OPINION

¶1           The respondent, Daemontae P., appeals from the circuit court’s order terminating his

     parental rights to his minor daughter, S.P. On appeal, the respondent argues that (1) his right to

     due process was violated during the termination proceedings because the trial court lacked

     personal jurisdiction, erred in allowing his attorney to withdraw, and failed to admonish him of

     his right to appeal after entry of the dispositional order; (2) the trial court’s finding that

     respondent was an unfit parent was against the manifest weight of the evidence; and (3) the trial
     court’s finding that it was in the minors’ best interest to terminate his parental rights was against

     the manifest weight of the evidence. We affirm.

¶2                                                  FACTS

¶3          In 2009, S.P. was born. At the time of S.P.’s birth, S.P.’s mother was 19 years old, and

     her father, the respondent, was 15 years old. Respondent and S.P.’s mother were not married.

     Respondent was listed as the father of S.P. on S.P.’s birth certificate.

¶4          Five years later, on September 24, 2014, a neglect petition was filed by the State in

     regard to S.P., alleging that S.P. was dependent due to the physical or mental disability of “her

     parent.” The petition was filed after S.P.’s mother was hospitalized and had no one to care for

     S.P. The same day that the petition was filed, on September 24, 2014, a shelter care hearing took

     place. S.P.’s father, the respondent, was present at the shelter care hearing, and he was appointed

     counsel. The State requested that intact family services be ordered. In light of the State’s request,

     the trial court ordered that the Department of Children and Family Services (DCFS) provide

     intact family services and ordered S.P.’s mother and respondent to “fully comply with all DCFS

     intact services.”

¶5          On October 27, 2014, a status hearing on intact family services took place. Respondent

     was not present in court but his attorney appeared. S.P.’s mother had been cooperative, and the

     case was continued for 90 days for another status hearing. On January 6, 2015, respondent again

     was not present in court, but his attorney appeared. Although the matter had originally been

     scheduled for a status hearing on intact family services, the State requested a shelter care hearing

     based on a stipulation by S.P.’s mother that S.P. was neglected and an immediate and urgent

     necessity existed for her protection as the result of S.P.’s mother having made an apparent

     suicide attempt and there being domestic violence between S.P.’s mother and respondent. The


                                                       2

     attorney for respondent indicated that she had “no position” because she had not had any contact

     with respondent since the day of her appointment on September 24, 2014. Based on the

     stipulation of S.P.’s mother, the trial court ordered that S.P. be placed in the temporary custody

     of DCFS. The case was continued until March 9, 2015, for an adjudication hearing and then

     continued again after respondent did not appear due to having been incarcerated.

¶6          On April 2, 2015, an adjudication hearing took place. Both S.P.’s mother and respondent

     appeared in court with their attorneys and stipulated to S.P.’s mother’s apparent suicide attempt

     while caring for S.P. and the respondent being unable to care for S.P. due to him being

     incarcerated. The trial court admonished S.P.’s mother and respondent that they must comply

     with the terms of the service plan that would be implemented by DCFS. Respondent’s attorney

     requested that “someone go see [respondent] at the jail” to make sure he receives a copy of the

     service plan. The written adjudication order indicated that both S.P.’s mother and respondent had

     admitted to the allegations in the neglect petition and S.P. was found to be neglected. The factual

     basis for the trial court’s finding was that S.P.’s mother had an apparent suicide attempt,

     respondent was currently incarcerated, and intact family services had failed.

¶7          On May 18, 2015, S.P’s mother and respondent appeared in court with their attorneys.

     The guardian ad litem indicated that the case was to be closed upon S.P.’s mother completing a

     drug drop. S.P.’s mother tested positive for cannabis, and the parties agreed to continue the

     matter for a dispositional hearing.

¶8          On June 25, 2015, at the dispositional hearing, both S.P.’s mother and respondent

     appeared in court with their attorneys. S.P.’s mother had again tested positive for the use of

     marijuana. The State requested that the trial court make S.P. a ward of the court due to

     respondent’s inability to care for S.P. as the result of his incarceration and the failure of S.P.’s


                                                        3

       mother to complete services and her failing drug tests that past two court dates. The State

       indicated that whatever the court found in regard to the ability of respondent to care for S.P. was

       “fine with the State,” noting there were not many services available in the Department of

       Corrections. Respondent’s attorney indicated that respondent did not want his child to become a

       ward of the court and requested that, if the court made a S.P. a ward of the court, respondent be

       found “unable” to care for her with a goal of returning her home. The trial court found that it was

       in the best interest of S.P. that she be made a ward of the court on the basis of respondent being

       incarcerated and S.P.’s mother failing to complete mental health or substance abuse services and

       testing positive for marijuana use. The trial court found that S.P.’s mother was unfit to care for

       S.P. and respondent was unable to do so because he was incarcerated. The permanency goal for

       S.P. was to return home within 12 months. The trial court admonished S.P.’s mother and

       respondent to comply with the terms of the service plan that had been implemented by DCFS or

       risk termination of their parental rights. Respondent indicated that he “absolutely” understood.

       Respondent’s attorney requested that respondent be provided with a copy of his service plan

       because he had not yet received one.

¶ 9	          On August 25, 2015, a permanency review hearing took place. Respondent was not

       present because he was in prison, but his counsel appeared in court on his behalf. The failure of

       S.P.’s mother to comply to with her service plan was discussed. The trial court found that S.P.’s

       mother and respondent did not make reasonable progress and continued the case until October

       13, 2015, for a status on the psychological evaluation of S.P.’s mother, and until February 23,

       2016, for a permanency review hearing. The trial court indicated that the October status date was

       just in regard to the mother and respondent should be brought in for the permanency review

       hearing on February 23, 2016.


                                                        4

¶ 10          On February 23, 2016, a permanency review hearing took place, and respondent appeared

       with his attorney. The respondent’s attorney indicated that respondent indicated that he had not

       yet received a service plan, but she indicated that respondent would be receiving a copy of the

       service plan that day. Respondent’s attorney also indicated that respondent was participating in

       anger management and drug programs in the Department of Corrections and was trying to find a

       parenting program. The trial court told respondent that it was okay if he did not appear in court

       so as not to disrupt his attendance in programming available in the Department of Corrections, as

       long as he adequately communicated with his attorney. The trial court admonished respondent

       that if he chose not to appear at the next court date, he should be sure not to lose his attorney’s

       phone number so that he would know when the following court date was scheduled. The trial

       court asked if the respondent would be able to appear in court after the respondent's release from

       prison on September 4, 2016. Respondent indicated that he would. The trial court stated,

       “September 6 is your next court date here at 11:00.”

¶ 11          On September 6, 2016, respondent did not appear in court but his attorney was present.

       The attorney for the State indicated that all parties were in receipt of the service plan. The case

       was continued until November 14, 2016, for a status on the mother’s compliance with services.

       On November 14, 2015, respondent was not present in court but his attorney appeared on his

       behalf. The parties discussed the mother’s visitation schedule with S.P. and S.P.’s two half-

       siblings (not respondent’s children) and the mother’s upcoming cesarean section for the birth of

       her fourth child (not respondent’s child). The case was continued until February 8, 2017, for a

       permanency review hearing.

¶ 12          On February 8, 2017, respondent did not appear in court. Respondent’s attorney

       requested that she be allowed to withdraw from representing respondent because respondent had


                                                         5

       not appeared in court since February 23, 2016, and she had not had any contact with him since

       that date. The trial court granted respondent’s attorney request for leave to withdraw from

       representing respondent. The trial court found that neither S.P.’s mother nor respondent had

       made reasonable progress. The case was continued until May 3, 2017, for a status on an

       assessment of the parenting capacity of S.P.’s mother. Thereafter, the case was continued three

       more times because the mother’s parental capacity assessment had not been completed. Neither

       respondent, nor an attorney on his behalf appeared at those hearings pertaining to the mother’s

       parental capacity assessment.

¶ 13          On August 21, 2017, a permanency review hearing took place. Neither S.P.’s mother nor

       respondent appeared in court. The guardian ad litem indicated that S.P.’s mother had completely

       disengaged in services. The trial court ordered that the case be sent to legal screening.

¶ 14          On February 9, 2018, the State filed a petition to terminate the parental rights of S.P.’s

       mother and respondent. A notice of the motion to terminate parental rights was filed on February

       9, 2018, certifying that the motion to terminate parental rights was served via the United States

       Postal Service upon “the attorneys of record.” The notice indicated that the notice and attached

       termination petition were mailed to the guardian ad litem, the attorney for S.P.’s mother,

       respondent’s attorney who had been granted leave to withdraw, the caseworker, S.P.’s mother,

       and respondent.

¶ 15          The petition alleged, inter alia, that respondent failed to maintain a reasonable degree of

       interest, concern, and responsibility as to the S.P.’s welfare (750 ILCS 50/1(D)(b) (West 2016)),

       failed to make reasonable efforts to correct the conditions that were the basis for the removal of

       S.P. (750 ILCS 50/1(D)(m)(i) (West 2016)), and failed to make reasonable progress toward the

       return of S.P. during any nine-month period after the end of the initial nine months following the


                                                        6

       adjudication of neglect, with the said time period being February 8, 2017, through November 8,

       2017 (750 ILCS 50/1(D)(m)(iii) (West 2016)).

¶ 16          On February 27, 2018, the caseworker informed the trial court that respondent had

       returned to jail. The matter was continued for status on jurisdiction and discovery. On March 27,

       2018, respondent appeared in court and was reappointed the same counsel. The trial court

       admonished respondent to stay in touch with his attorney and to exchange contact information

       with her.

¶ 17          On August 6, 2018, a hearing on the petition to terminate parental rights took place.

       Respondent was present in court with his attorney. Evidence was presented in regard S.P.’s

       mother disengaging in services, indicating that she was going to surrender her parental rights,

       and ceasing to make any contact with the caseworker. As to respondent, the caseworker testified

       that respondent had completed a parenting program in August or September 2016, when he was

       incarcerated. Respondent never had a visit with S.P. that was arranged through DCFS. The

       caseworker testified that for the entire duration of this case, the location and phone number for

       DCFS had never changed. No letters, cards, gifts, or money were ever received for S.P. from

       respondent. The caseworker had difficulty keeping in contact with respondent. The caseworker

       never visited respondent while he was incarcerated and never did an individual assessment on

       respondent. When respondent was not incarcerated, the caseworker had no contact with him

       because the contact information the caseworker had for respondent was invalid. The caseworker

       had told respondent to contact her when he was released. Respondent had only called the

       caseworker one time but did not leave a phone number for her to be able to return his phone call.

       No third-party tried to contact the caseworker on respondent’s behalf. Other than when the

       caseworker would see respondent in court, she had no contact with him. The caseworker


                                                        7

       provided respondent with a service plan after the trial court had allowed her “to meet him in the

       back.” The services on respondent’s service plan were a parenting program, mental health

       assessment, and a 26-week domestic violence program. A mental health assessment and a

       domestic violence program were not available to defendant during his incarceration. Whether

       respondent was able to implement what he learned in the parenting program was unable to be

       determined because there had not been any visits between him and S.P. Other than leaving one

       voicemail message with no return phone number, respondent never requested a visit with S.P.

¶ 18          Respondent testified that he has been incarcerated for the past 19 months, since January

       13, 2017. He testified that S.P. was born in 2006 (although she was born in 2009). At the time of

       S.P.’s birth, respondent was a juvenile in an alternative to detention program and was brought to

       the hospital for her birth and paternity testing. After S.P.’s birth, respondent went into the

       Department of Corrections when he was 18 years old, for a period of seven months, from

       October 2011 until April 2012. The neglect petition was filed on September 24, 2014.

       Respondent was incarcerated again on new charges in March 2015 and released on parole in

       September 2016. He was incarcerated again on January 13, 2017, and was currently still

       incarcerated. Other than the four months from September 2016 to January 2017, respondent had

       continually been incarcerated since March 2015 (prior to the adjudication hearing on April 2,

       2015, and the dispositional hearing on June 25, 2015). Several people visited respondent during

       his incarceration over the past 19 months—his biological mother, his foster mothers, his foster

       brother, and “an individual [he’s] acquainted with.”

¶ 19          Respondent testified that during the four-month period when he was not incarcerated, he

       visited with S.P. a few times on Fridays when S.P.’s mother had visits with S.P. at the home of

       S.P.’s maternal grandmother. Respondent testified that he developed a close relationship with


                                                         8

        S.P. during that time. Respondent testified that he was limited in his movement during that four-

        month period, due to having to wear an ankle bracelet and only being allowed to go to and from

        his construction job. Respondent testified that he had asked his parole officer if he could have

        extended visits with S.P. He also testified that he left a message with DCFS with his address and

        phone number but no one returned his phone call. Respondent testified that he was never

        informed by DCFS that he needed a mental health assessment or domestic violence assessment.

        Respondent acknowledged that he had a discussion with the caseworker in a room at the back of

        the courtroom.

¶ 20           After the relevant nine month period, while incarcerated, respondent received certificates

        for participation in a drug recovery program on November 29, 2017, for completion of a drug

        recovery program on January 19, 2018, completion of a parenting workbook on April 12, 2018,

        and a completion of a coping with grief program on July 19, 2018. Respondent testified that he

        was willing to complete services in order to be reunited with S.P.

¶ 21           The trial court found that respondent failed to maintain a reasonable degree of interest,

        concern, or responsibility as to S.P.’s welfare and that respondent failed to make reasonable

        progress toward the return home of S.P. during any nine-month period after the initial nine-

        month period following the adjudication of S.P. as being neglected, with the time period being

        February 8 to November 8, 2017.

¶ 22	          At the best interest hearing, as to respondent, the caseworker testified that S.P. and S.P.’s

        younger two half-sisters have been in the care of the same foster family since January 2015. The

        foster parents have two older adopted sons, ages 18 and 20. The boys have a bedroom in the

        basement and the girls share an upstairs bedroom in four-bedroom home. The foster parents

        would like to adopt S.P. and her two half-sisters. S.P. and her two half-sisters refer to the foster


                                                          9

       parents as mom and dad. The foster parents take the three girls on vacation with them and pay

       for them to participate in summer programs. In discussing adoption, S.P. told the caseworker that

       she knew that someone had to take care of her and since she was going to be adopted she wanted

       to stay in the home of her foster parents. Initially, S.P. struggled with the not going home to her

       mother and was in trauma therapy for abandonment issues. The caseworker testified that S.P. did

       not expressly state that she loves her foster parents but has shown love for them by her actions.

       As an example, the caseworker testified that S.P. will climb onto her foster mother’s lap or go to

       her foster mother for hugs. S.P.’s daily needs were met by the foster parents and the foster

       parents loved her. The caseworker further testified that she had never observed a visit between

       respondent and S.P. and that she was not aware whether a bond existed between them. The

       caseworker was also not aware as to whether S.P. called respondent dad.

¶ 23          Respondent testified that he loves S.P. and was willing to complete services to reunite

       with her. Respondent testified that he had a bond with S.P., he had a construction job waiting for

       him after his release from prison, and an apartment with enough room for S.P. Respondent

       indicated that S.P.’s favorite color is purple and that she calls him “dad.” The last time

       respondent saw S.P. was in 2016. Respondent’s next court date related to his imprisonment was

       on August 10, 2018, but he was not going to be released on that date.

¶ 24          The trial court found that it was in the best interest of S.P. to terminate the parental rights

       of S.P.’s mother and respondent. Respondent appealed.

¶ 25                                               ANALYSIS

¶ 26                                             I. Due Process

¶ 27          On appeal, respondent argues that the order terminating his parental rights violated his

       right to due process because the trial court (1) lacked personal jurisdiction over him, (2) erred in


                                                        10 

       allowing his attorney to withdraw, and (3) failed to admonish him of his right to appeal the

       dispositional order entered on June 25, 2015. Parents have a constitutional right to the custody of

       their children, and the depravation of that right must comply with the requirements of procedural

       due process. In re Andrea F., 208 Ill. 2d 148, 165 (2003); In re Ch. W., 408 Ill. App. 3d 541, 550

       (2011). The due process clause of the United States Constitution provides heightened protection

       against governmental interference with the fundamental rights of parents to make decisions

       concerning the care, custody, and control of their children without unwarranted state intrusion.

       In re D.T., 2017 IL App (3d) 170120, ¶ 23. Due process in the context of interference with

       parental rights is achieved by compliance with the provisions of the Juvenile Court Act of 1987

       (Act) (705 ILCS 450/1-1 et seq. (West 2016)), and fundamental fairness. In re D.T., 2017 IL App

       (3d) 170120, ¶ 23. Claims of due process violations are questions of law that we review de novo.

       In re A.M., 402 Ill. App. 3d 720, 723 (2010); In re D.W., 214 Ill. 2d 289, 309 (2005).

¶ 28          In Mathews v. Eldridge, 424 U.S. 319, 335 (1976), the Unites Supreme Court identified

       three factors to be considered when determining what due process safeguards require in

       proceedings that implicate fundamental liberty interests: (1) the private interest implicated by the

       official action; (2) the risk of an erroneous deprivation of that interest through the proceedings

       used, and the probable value, if any, of additional or substitute safeguards; and (3) the

       government’s interest, including the function involved and the fiscal and administrative burdens

       that the additional or substitute safeguards would entail. Andrea F., 208 Ill. 2d at 165 (citing

       Mathews, 424 U.S. at 335). These same Mathews factors have been applied to cases involving

       the termination of parental rights. Id.

¶ 29                  a. Copy of Juvenile Neglect Petition/Motion to Terminate Parental Rights




                                                        11 

¶ 30            On appeal, respondent first argues that his right to due process was violated because the

       record does not affirmatively show that he was given a copy of the original neglect petition in

       open court. Respondent argues that the trial court did not have personal jurisdiction over him

       because the State failed to properly serve him with process. Respondent argues that without an

       affirmative showing that he was given a copy of the original juvenile neglect petition, his

       appearance in court did not confer upon the trial court personal jurisdiction over him. The

       guardian ad litem argues that respondent waived service by his appearance in court. The State,

       too, argues that respondent subjected himself to the jurisdiction of the trial court by appearing in

       court.

¶ 31            “Personal jurisdiction is the court’s power ‘to bring a person into its adjudicative

       process.’ ” In re M.W., 232 Ill. 2d 408, 415 (2009) (quoting Black’s Law Dictionary 870 (8th ed.

       2004)). Personal jurisdiction is a matter of statutory interpretation. Id. at 427.

¶ 32            For juvenile petitions alleging a minor is abused, neglected, or dependent, “[p]arties

       respondent are entitled to notice in compliance with Sections 2-15 and 2-16” of the Act. 705

       ILCS 405/1-5(3) (West 2016). “When a petition is filed, the clerk of the court shall issue a

       summons with a copy of the petition attached.” 705 ILCS 405/2-15(1) (West 2016). “The

       summons shall be directed to the minor’s legal guardian or custodian and to each person named

       as a respondent in the petition ***.” Id.

¶ 33            Section 2-15(7) of the Act provides:

                       “The appearance of the minor’s legal guardian or custodian, or a person named as

                       a respondent in a petition, in any proceeding under this Act shall constitute a

                       waiver of service of summons and submission to the jurisdiction of the court,

                       except that the filing of a motion authorized under Section 2-301 of the Code of


                                                         12 

                      Civil Procedure [(735 ILCS 5/2-301 (West 2008) (pertaining to objections to the

                      court’s personal jurisdiction))] does not constitute an appearance under this

                      subsection. A copy of the summons and petition shall be provided to the person at

                      the time of his appearance.” 705 ILCS 405/2-15(7) (West 2014).

¶ 34          Here, there is no indication that summons was served upon respondent. However, on

       September 24, 2014, the respondent appeared at the initial hearing in this case, at which time he

       was appointed counsel. He also appeared at the adjudication hearing on April 2, 2015, and at the

       dispositional hearing on June 25, 2015. Therefore, under section 2-15(7) of the Act, even absent

       formal service, respondent’s appearances constituted a waiver of service and constituted his

       submission to the trial court’s personal jurisdiction, so long as he was provided with a copy of

       the petition. See 705 ILCS 405/2-15(7) (West 2014); In re M.W., 232 Ill. 2d at 428 (personal

       jurisdiction can be established by the party’s appearance in any proceeding under the Act,

       “which functions as a waiver of formal service, so long as a copy of the petition is provided to

       the person in lieu of formal service”). Without challenging the trial court’s personal jurisdiction

       in the trial court pursuant to section 2-301 of the Code of Civil Procedure, respondent appeared

       and participated in multiple proceedings under the Act and was represented by his appointed

       counsel at each of those hearings, resulting in a waiver of service of summons pursuant to

       section 2-15(7) of the Act.

¶ 35          We disagree with the respondent that due process requires that his statutorily prescribed

       waiver of service of service and submission to the trial court’s personal jurisdiction requires was

       contingent upon “an affirmative showing that he was given a copy of the original petition.” First,

       we note that the record is silent as to whether respondent received a copy of the petition. We,

       therefore, must presume that respondent was given a copy of the State’s original neglect petition.


                                                        13 

       See In re N.B., 191 Ill. 2d 338, 345 (2000) (absent an affirmative showing to the contrary in the

       record, the trial court is presumed to know the law and apply it properly). Accordingly, we must

       conclude that the trial court acquired personal jurisdiction over respondent when respondent

       appeared at the initial shelter care hearing on September 24, 2015, and was appointed counsel.

¶ 36          Second, even in applying the Mathews factors, we conclude that respondent was not

       denied due process by the lack of an affirmative showing in the record that he received a copy of

       the neglect petition. The respondent’s private interest at stake is his fundamental interest in the

       control, custody, and care of S.P. See Andrea F., 208 Ill. 2d at 166 (a parent’s right to the care,

       custody, and control of his or her child is a fundamental right). The risk that respondent was

       erroneously deprived of his fundamental right to the care, custody, and control of S.P. as the

       result of there being no affirmative showing in the record that he received a copy of the neglect

       petition was minimal. In this appeal the respondent makes no claim that he did not, in fact,

       receive a copy of the neglect petition, respondent appeared and participated in the proceedings,

       and respondent was represented by counsel. Additionally, although the interests of the parent are

       important, the State also has a fundamental interest in the proceeding to terminate parental rights,

       which is twofold: a parens patriae interest in preserving and promoting the child’s welfare and a

       fiscal and administrative interest in reducing the cost and burden of such proceedings. In re

       M.H., 196 Ill. 2d 356, 365 (2001). While requiring an affirmative showing in the record that

       respondent was provided with the neglect petition would not necessarily unduly burden the State

       or the court, allowing a respondent to wait through years of proceedings, until after his or her

       parental rights have been terminated, to take issue with the fact that the record makes no such

       affirmative showing would impede upon the government’s interest in preserving and promoting

       the child’s welfare and impede upon its fiscal and administrative interest in reducing the cost and


                                                        14 

       burden of such proceedings. Therefore, the application of the Matthews balancing test indicates

       that due process does not mandate an affirmative showing in the record that a respondent was

       provided with original juvenile neglect petition.

¶ 37           Respondent also argues that the trial court did not have personal jurisdiction over him

       regarding the termination proceedings because there is no proof in the record that he was given a

       copy of the petition to terminate his parental rights. As discussed above, personal jurisdiction

       was established over respondent by way of respondent appearing at the initial hearing shelter

       care hearing without objection. “[I]n a proceeding under the [Act], once personal jurisdiction

       over a parent is obtained, that jurisdiction continues until the matter is resolved.” M.W., 232 Ill.
2d at 428-29. Although a parent may be entitled to notice of any subsequent proceeding, the

       failure to give such notice does not affect the personal jurisdiction that has already been

       established. Id. at 429. Rather, failure to give notice of a proceeding is an error that may require a

       remedy, if the error is timely raised. Id.

¶ 38           Here, respondent’s contention that he was not provided with a copy of the termination

       petition is contradicted by the record, which indicates that both he and his former attorney were

       mailed a copy of the petition on February 9, 2018, and that the matter was scheduled to be heard

       on February 27, 2018. When respondent did not appear at the hearing on February 27, 2018, the

       matter was continued. On March 27, 2018, respondent appeared in court and was reappointed

       counsel. Respondent contention that the trial court did not have personal jurisdiction over him

       during the termination proceedings has no merit.

¶ 39                           b. Trial Court’s Error in Discharging Respondent’s Counsel

¶ 40           Respondent next argues that he was denied due process when his counsel was allowed to

       withdraw from representing him without filing a written motion to withdraw and without


                                                        15 

       providing him with notice that she would be seeking to withdraw. Although respondent did not

       raise this issue before the trial court, forfeiture is a limitation on the parties and not on the

       reviewing court, and our concern for reaching a just result may override considerations of waiver

       and forfeiture. In re Davion R., 2017 IL App (1st) 170426, ¶ 21. Additionally, the State concedes

       error but argues that the error was harmless because respondent was not prejudiced by the trial

       court’s error where the same counsel was subsequently reappointed prior to the termination

       proceedings.

¶ 41           Although there is no constitutional right to counsel in proceedings under the Act, under

       section 1-5(1) of the Act, the parent of a minor who is the subject of proceedings has a statutory

       right to be represented by counsel. 705 ILCS 405/1-5(1) (West 2016). The court shall appoint

       counsel if the parent is financially unable to employ counsel. Id.; Davion R., 2017 IL App (1st)
170426, ¶ 25 (citing In re Adoption of K.L.P., 198 Ill. 2d 448, 461 (2002)). The statute mandates

       that appointed counsel appear “at all stages of the trial court proceedings, and such appointment

       shall continue through the permanency hearings and termination of parental rights proceedings

       subject to withdrawal or substitution pursuant to Supreme Court Rules or the Code of Civil

       Procedure.” 705 ILCS 405/1-5(1) (West 2016). The statute further provides that, following the

       dispositional hearing, the trial court “may require appointed counsel *** to withdraw his or her

       appearance upon failure of the party for whom counsel was appointed under this Section to

       attend any subsequent proceedings.” 705 ILCS 405/1-5(1) (West 2016).

¶ 42           Under Illinois Supreme Court Rule 13 (eff. July 1, 2017), an attorney must follow certain

       procedures before the trial court will grant his or her leave to withdraw an appearance for a party.

       Counsel must, among other things, submit a written motion to withdraw and provide reasonable

       notice of the time and place of the presentation of the motion to the represented party by personal


                                                          16 

       service, certified mail, or third-party carrier, to the represented party’s last known business or

       residence address. See Ill. S. Ct. R. 13(c) (eff. July 1, 2017). Rule 13 also requires a continuance

       of at least 21 days after the order granting the withdrawal for the party to retain other counsel or

       enter his own appearance. Id.; Davion R., 2017 IL App (1st) 170426, ¶ 30.

¶ 43          Here, the trial court erred in allowing respondent’s counsel to withdraw without requiring

       compliance with Rule 13. Counsel was to appear at all stages of the court proceedings but could

       be discharged after the dispositional hearing if respondent did not appear at any subsequent

       proceedings. See 705 ILCS 405/1-5(1) (West 2016). After the dispositional hearing on June 25,

       2016, respondent did not attend any subsequent proceedings and his counsel was granted leave to

       withdraw on February 8, 2017. However, the mandate of section 1-5(1) of the Act is that a

       “withdrawal or substitution” comport with applicable supreme court rules, with no distinction

       made between counsel seeking leave to withdraw and the trial court requiring counsel to

       withdraw. See id. As the State concedes, the record contains no indication that the trial court

       required respondent’s counsel to comply with Rule 13.

¶ 44          However, the risk that respondent was erroneously deprived of his fundamental right to

       the care, custody, and control of S.P. as the result of the trial court error in allowing his counsel

       to withdraw without compliance with Rule 13 was minimal where the record shows that

       respondent had appeared at the adjudication and dispositional hearings so that he was aware of

       the proceedings; respondent had received a service plan; respondent had been admonished to

       comply with the terms of the services plan or risk termination of his parental rights; respondent

       had failed to make himself available to the caseworker; respondent had failed to remain in

       contact with his attorney; during the time his counsel had withdrawn from representing him,

       respondent was incarcerated and there is no indication that respondent had attempted to contact


                                                         17 

       counsel for assistance or advice regarding making progress toward the return home of S.P. or for

       any other reason at all; and during the time respondent was without counsel, the only

       proceedings that took place during that time were continuances for a status on the mother’s

       progress in obtaining a parenting assessment. Thereafter, counsel was reappointed, and

       respondent was fully represented at the termination of parental rights hearing. Based on this

       record, we conclude that respondent was not denied due process as the result of the trial court

       allowing his counsel to withdraw without first complying with Rule 13. See Andrea F., 208 Ill.
2d at 166 (finding a minimal risk that the respondent-father was erroneously deprived of parental

       rights as a result of the trial court’s failure to admonish him that he risked termination of his

       parental rights if he failed to cooperate with DCFS or comply with the terms of his service plan

       where the record amply demonstrated that respondent was aware of the need to cooperate with

       DCFS and that his parental rights could be terminated).

¶ 45                          c. Failure to Admonish Respondent of Appellate Rights

¶ 46          Respondent additionally contends his due process rights were violated when the trial

       judge failed to advise him of his appellate rights after the entry of the dispositional order on June

       25, 2015, and argues “all proceedings subsequent to June 25, 2017, including the termination of

       his parental rights, should be vacated and the case remanded for a redo.” Respondent contends

       that we should review this issue for plain error, presumably because he did not raise this issue in

       the trial court. See People v. Herron, 215 Ill. 2d 167, 178-79 (2005) (the plain error doctrine

       allows this court to consider forfeited issues when a clear or obvious error occurred and (1) the

       evidence is so closely balanced or (2) the error affects substantial rights). The State argues that

       this court does not have jurisdiction to consider this issue because respondent did not file a




                                                         18 

       timely notice of appeal or late notice of appeal of the dispositional order under Illinois Supreme

       Court Rule 303 (eff. July 1, 2017)).

¶ 47          In this case, the dispositional order was entered on June 25, 2015. The State is correct

       with regard to jurisdiction, in so far as the respondent did not file a timely notice of appeal or

       motion to file a late notice of appeal in regard to the adjudication or dispositional orders. See In

       re Zariyah A., 2017 IL App (1st) 170971, ¶ 65 (the dispositional order is a final and appealable

       order and the proper vehicle to appeal a adjudication of abuse or neglect (citing In re Barion S.,

       2012 IL App (1st) 113026, ¶ 36)); Ill. S. Ct. R. 303 (eff. July. 1, 2017) (a notice of appeal in a

       civil case must be filed within 30 days after entry of the final order, unless the appellant files a

       motion to file a late notice of appeal within 30 days after the expiration of time to file the notice

       of appeal showing a reasonable excuse for failing to file a timely notice of appeal). Because the

       time to appeal the adjudication and dispositional orders has lapsed, we lack appellate jurisdiction

       to review those orders. However, in this appeal, respondent is not requesting that this court

       review the propriety of the adjudication or dispositional orders. Rather, respondent is requesting

       that this court review all proceedings subsequent to June 25, 2017—after the entry of the

       dispositional order—including the order terminating his parental rights. This appeal, which is

       from the final order terminating respondent’s parental rights, was timely filed. We, therefore,

       have jurisdiction to review respondent’s claim that the trial court’s failure to admonish him of his

       right to appeal following the dispositional order violated his right to due process regarding any

       subsequent proceedings in this case.

¶ 48          Section 1-5(3) of the Act provides that upon an adjudication of wardship of the court at

       the dispositional hearing, “the court shall inform the parties of their right to appeal therefrom as

       well as from any other final judgment of the court.” 705 ILCS 405/1-5(3) (West 2016). Here, the


                                                         19 

       trial court erred by failing to admonish respondent of his right to appeal following the entry of

       the dispositional order. See id. However, in applying the Mathews factors, we do not find that

       respondent’s due process rights were violated by this error. There was no risk that respondent

       was erroneously deprived of his fundamental right to the care, custody, and control of S.P. as the

       result the trial court’s failure to admonish respondent of his right to appeal from the dispositional

       order where there is no indication that respondent could have raise any meritorious issue on

       appeal or would have even appealed at all. The record shows that at the adjudication hearing

       respondent made certain stipulations resulting in the trial court finding that S.P. was neglected

       due to an injurious environment. At the dispositional hearing, respondent was found to be unable

       to care for S.P. due his incarceration. Respondent makes no claim that he would have appealed

       either the adjudication order or the dispositional order entered in this case. Based on this record,

       there is no indication that respondent was denied due process as the result of the trial court

       failing to admonish him of his right to appeal following the entry of the dispositional order. See

       Andrea F., 208 Ill. 2d at 166.

¶ 49                                        II. Finding of Unfitness

¶ 50          Respondent argues that the trial court erred in finding that he failed to maintain a

       reasonable degree of interest, concern, and responsibility as to S.P.’s welfare and that he failed to

       make reasonable progress toward the return home of S.P. during the nine-month period of

       February 8, through November 8, 2017. Both the guardian ad litem and State argue the trial

       court’s findings were proper.

¶ 51          The termination of parental rights constitutes a permanent and complete severance of the

       parent-child relationship, and as such, the State must prove parental unfitness by clear and

       convincing evidence. 705 ILCS 405/2-29(4) (West 2016); In re C.N., 196 Ill. 2d 181, 208 (2001).


                                                        20 

       The trial court’s decision should not be reversed on appeal unless the finding was against the

       manifest weight of the evidence. C.N., 196 Ill. 2d at 208. Only if the record shows that it is

       clearly apparent that the trial court should have reached the opposite conclusion should the trial

       court’s decision be deemed to be against the manifest weight of the evidence. Id. In determining

       whether a parent has made reasonable progress toward the return home of the minor, the trial

       court is to consider evidence occurring only during the relevant nine-month period. In re J.L.,

       236 Ill. 2d 329, 341 (2010).

¶ 52          In this case, the trial court found respondent was unfit pursuant to section 1(D)(m)(ii) of

       the Adoption Act because he failed to make reasonable progress during the nine-month period of

       February 8, through November 8, 2017. See 750 ILCS 50/1(D)(m)(ii) (West 2016) (providing

       that a ground of unfitness is the parents’ failure “to make reasonable progress toward the return

       of the child to the parent during any 9-month period following the adjudication of neglected or

       abused minor under Section 2-3 of the Juvenile Court Act of 1987 or dependent minor under

       Section 2-4 of that Act”). Our supreme court has interpreted section 1(D)(m)(ii) as requiring a

       parent make demonstrable movement toward the goal of reunification. C.N., 196 Ill. 2d at 211.

       The benchmark for measuring a parent’s reasonable progress under section 1(D)(m)(ii) of the

       Adoption Act includes compliance with service plans and court directives in light of the

       condition that gave rise to the removal of the child and other conditions that later become known

       that would prevent the court from returning custody of the child to the parent. Id. at 216-17.

       Reasonable progress occurs when the trial court can conclude that the progress being made by a

       parent to comply with the directives given for the return of the minor is sufficiently demonstrable

       and of such quality that the court would be able to order the child returned to the parent’s

       custody in the near future. In re J.H., 2014 IL App (3d) 140185, ¶ 22.


                                                        21 

¶ 53          During the applicable nine-month period, respondent was incarcerated and made no

       attempt to contact the caseworker. While respondent completed a parenting class in 2016 and

       completed a parenting workbook and drug and grief programs in late November 2017 and in

       2018, there is no indication that he participated in required services under his service plan during

       the relevant nine-month period. Additionally, the caseworker was unable to evaluate

       respondent’s parenting of S.P. because respondent had no visits with S.P. arranged through

       DCFS during the nine-month period. The record shows that respondent did not attempt to

       arrange any visits with S.P. through DCFS during the entirely of the proceedings. Thus, the trial

       court’s finding that respondent failed to make reasonable progress during the applicable nine-

       month period was not against the manifest weight of the evidence, and the trial court did not err

       in finding that respondent was unfit pursuant to section 1(D)(m)(ii) of the Adoption Act.

¶ 54                                   III. Termination of Parental Rights

¶ 55          Respondent additionally argues that termination of his parental rights was against the

       manifest weight of the evidence. Respondent contends that the caseworker’s testimony

       “paint[ed] a bucolic picture of domestic harmony in the [foster family’s] home” but that was

       “only a snap shot in time” and was “not the entire movie.” Respondent argues that despite

       finding him unfit, the trial court could have ordered S.P. to remain in foster care while reserving

       the adoption issue until respondent completed his services. Respondent contends that he wants to

       be reunited with S.P. and that it was not in her best interest to terminate his parental rights.

       Respondent requests that this court reverse the trial court’s termination of his parental rights or,

       alternatively, vacate the trial court’s order granting DCFS the power to consent to adopt so that

       S.P. could remain in foster care while he completes substance abuse treatment.




                                                         22 

¶ 56            Once a trial court has found that a parent is unfit, all considerations yield to the best

        interest of the minor and the minor’s interest in a stable, loving, and safe home environment.

        In re D.T., 212 Ill. 2d 347, 364 (2004). At the best interest stage, the State must prove by a

        preponderance of the evidence that termination of parental rights is in the minor’s best interest.

        Id. at 366. In considering a minor’s best interest, the trial court must consider certain statutory

        factors in light of the minors’ ages and their developmental needs, which are (1) the physical

        safety and welfare of the minor, including food, shelter, health, and clothing; (2) the

        development of the minor’s identity; (3) the minor’s background and ties, including familial,

        cultural, and religious; (4) the minor’s sense of attachments, including (i) where the minor

        actually feels love, attachment, and a sense of being valued, (ii) the minor’s sense of security,

        (iii) the minor’s sense of familiarity, (iv) continuity of affection for the minor, and (v) the least

        disruptive placement; (5) the wishes of the minor; (6) the minor’s community ties, including

        church, school, and friends; (7) the minor’s need for permanence, which includes the need for

        stability and continuity of relationships with parental figures, siblings, and other relatives; (8) the

        uniqueness of every family and child; (9) the risks related to substitute care; and (10) the

        preferences of the persons available to care for the minor. 705 ILCS 405/1-3(4.05) (West 2016).

        A trial court’s best interest determination will not be disturbed unless against the manifest weight

        of the evidence. In re Austin W., 214 Ill. 2d 31, 51 (2005).

¶ 57	           In this case, the State proved by a preponderance of the evidence that it was in S.P.’s best

        interest to terminate the respondent’s parental rights. S.P. had been placed in the same foster

        family, alongside her two half-sisters, for over 3½ years. While S.P. had initially struggled with

        not returning home to her mother, there was no such indication as to respondent. Since S.P. could

        not be returned to her mother, her preference was to remain in her current placement with her


                                                          23 

       foster parents, who S.P. referred to as mom and dad. S.P.’s foster family was able to meet S.P.’s

       needs and was willing to adopt her and her two half-sisters. Respondent testified that he had a

       bond with S.P., but no such claimed bond could be observed by the caseworker because

       respondent did not avail himself to the caseworker and did not schedule a single visit with S.P.

       through the caseworker during the entire during of this case. At the best interest stage following

       a finding of respondent’s parental unfitness, respondent’s interest in maintaining the parent-child

       relationship must yield to S.P.’s interest in having a stable and loving home life. See D.T., 212

       Ill. 2d at 364. Thus, trial court’s finding that it was in S.P.’s best interest to terminate

       respondent’s parental rights was not against the manifest weight of the evidence.

¶ 58                                               CONCLUSION

¶ 59           The judgment of the circuit court of Will County is affirmed.

¶ 60           Affirmed.




                                                          24